Citation Nr: 0017489	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

Entitlement to service connection for PTSD was last denied by 
a rating decision of February 1995.  The RO held that there 
was no evidence submitted showing a stressor in service.  In 
April 1996 the veteran indicated that he wished to attempt to 
reopen his claim.  He submitted lay statements from a fellow 
former serviceman and family members, along with records of 
current treatment for PTSD, and copies of service personnel 
records.  In rating decisions of April and October 1997 the 
RO denied the veteran's claim for service connection for PTSD 
based on a determination that he had not provided new and 
material evidence to reopen such a claim.  At the time the RO 
considered this claim, involving the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claim, VA applied the materiality test adopted by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Pursuant to the Colvin test, evidence was considered material 
when it was probative of the issue at hand, and there was a 
reasonable possibility of a change in outcome when viewed in 
light of all the evidence of record.

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1999), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in its June, August and September 1998 
Supplemental statements of the Case the RO held that to 
justify reopening there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both old and new, would change the outcome.  

Under these circumstances, the Board finds that entering a 
final determination on the issue of new and material evidence 
would be fundamentally unfair without the veteran being 
afforded the opportunity to have the RO review his claim 
based on the less strict standard prescribed by Hodge and 38 
C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran submitted new and material 
evidence to reopen a claim for service 
connection for a PTSD.  The SSOC must 
contain a citation to 38 C.F.R. § 3.156 
and a discussion of whether new and 
material evidence has been submitted to 
reopen the claim based on this criteria.  
If new and material evidence is 
determined to have been submitted, the 
old and new evidence should be considered 
in accordance with the provisions of 38 
U.S.C.A. § 7261(a).  The reasons for each 
determination made in this case should 
also be provided.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond before 
the case is returned to the Board for 
further review.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to afford due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




